DELAINE CORPORATION Albany, IN 47320 (765) 744-8383 September 22, 2011 United States Securities and Exchange Commission Division of Corporate Finance t, NE Washington, DC 20549-4561 Attention: Ms. Jessica Kane RE:Delaine Corporation Registration Statement on Form S-1 Filed January 25, 2011 As amended in Amendment No. 3 to Form S-1 Filed September 15, 2011 File No. 333-171861 Sirs, Pursuant to Rule 461 of the Rules and Regulations promulgated under the Securities Act of 1933, as amended, Delaine Corporation, a Nevada Corporation (the “Company”) respectfully requests acceleration of the effective date of the above identified Registration Statement so that such Registration Statement will become effective at 4:00 PM, eastern time, on Monday, September 26, 2011, or as soon as possible thereafter. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Delaine Corporation By Timothy Moore, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, and Director
